Citation Nr: 0927727	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In February 2009, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified that he was given an audiometric test 
when he was examined for separation from service and that he 
was told that he had a hearing loss at that time.  This 
testimony appeared to be credible.  

The next evidence of a hearing loss shows that the Veteran 
had audiometric testing for his work, beginning in December 
1978, and a significant hearing loss was documented at that 
time.  This would of course mean that the hearing loss began 
prior to December 1978.  

Additionally, the hearing deficits noted in 1978 and 
thereafter appear to be concentrated in the higher 
frequencies, while the spoken and whispered voice tests 
reported on separation examination, in January 1955, would 
reflect lower frequencies and might not necessarily exclude a 
high frequency hearing loss.  

Under these circumstances, the Veterans Claims Assistance Act 
of 2000 (VCAA) requires a VA examination and medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
a VA audiometric examination.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should provide complete 
explanations in response to the 
following:  

a.  What is the Veteran's correct 
current hearing loss diagnosis?  

b.  Is it at least as likely as not 
that a current hearing loss had its 
onset during his active service?  

c.  Is it at least as likely as not 
that the Veteran has tinnitus?  

d.  Is it at least as likely as not 
that a current tinnitus had its onset 
during his active service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the agency or original 
jurisdiction should readjudicate this 
claim in light of any evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



